UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                        S4 19 Cr. 144 (AKH)
          v.

VICTOR MONES CORO,

                     Defendant.




         EXHIBITS 11 TO 17 IN SUPPORT OF REPLY SENTENCING
         MEMORANDUM OF DEFENDANT VICTOR MONES CORO




                                        CHRISTINE H. CHUNG PLLC
                                        Christine H. Chung
                                        14 Murray Street, #236
                                        New York, New York 10007
                                        (917) 685-0423

                                        PERRY GUHA LLP
                                        Samidh Guha
                                        George M. Barchini
                                        35 East 62nd Street
                                        New York, New York 10065
                                        (917) 674-5383

                                        Attorneys for Victor Mones Coro
